                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF GEORGIA
                         COLUMBUS DIVISION

JOHN DOE,                        *

      Plaintiff,                 *

vs.                              *

GEORGIA DEPARTMENT OF JUVENILE   *       CASE NO. 4:18-CV-165 (CDL)
JUSTICE, AVERY D. NILES,
MUSCOGEE YOUTH DETENTION         *
CENTER, MARVIN MENEFEE, and
PHOENICIA HILL,                  *

      Defendants.                *


                             O R D E R

      Plaintiff claims that a correctional officer at the Muscogee

County Youth Detention Center (“MYDC”) sexually assaulted him

while he was in custody.      He brings this action against the

correctional officer in the officer’s individual and official

capacities.   He also asserts claims against the Georgia Department

of Juvenile Justice (the “Department”) and its commissioner, Avery

D. Niles, and the MYDC and its Director, Marvin Menefee.         The

claims against Niles and Menefee are brought against them only in

their official capacities.    Plaintiff alleges violations of his

federal and state constitutional rights.      He brings his federal

claims pursuant to 42 U.S.C. § 1983.      The Department, the MYDC,

Niles, and Menefee filed a motion to dismiss Plaintiff’s claims




                                 1
against them    based on Eleventh Amendment immunity.               For the

following reasons, the Court grants their motion (ECF No. 5).

                       MOTION TO DISMISS STANDARD

     “To survive a motion to dismiss” under Federal Rule of Civil

Procedure 12(b)(6), “a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’”          Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)).       The    complaint     must   include     sufficient   factual

allegations “to raise a right to relief above the speculative

level.”    Twombly, 550 U.S. at 555.        In other words, the factual

allegations must “raise a reasonable expectation that discovery

will reveal evidence of” the plaintiff’s claims.            Id. at 556.   But

“Rule   12(b)(6)     does   not   permit   dismissal   of   a   well-pleaded

complaint simply because ‘it strikes a savvy judge that actual

proof of those facts is improbable.’”         Watts v. Fla. Int’l Univ.,

495 F.3d 1289, 1295 (11th Cir. 2007) (quoting Twombly, 550 U.S. at

556).

                            FACTUAL ALLEGATIONS

     Plaintiff alleges the following facts.          The Court must accept

these allegations as true for purposes of the pending motion.

     In September 2016, Plaintiff was housed in the MYDC, a

juvenile detention center that detains juveniles charged with

committing delinquent acts.          Compl. ¶¶ 10-12, ECF No. 1.          The


                                      2
Department operates Georgia’s juvenile detention centers like the

MYDC.   Id. ¶ 2.   Niles is the Commissioner of the Department, and

Menefee is the Director of the MYDC.         Id. ¶¶ 3, 5.   “There have

been high levels of sexual and other assaults at [the Department]

and [the MYDC].”    Id. ¶ 17.

     While Plaintiff was housed in the MYDC, an MYDC correctional

officer, Phoenicia Hill, sexually assaulted Plaintiff.        Id. ¶ 11.

“[The Department] and [the MYDC] had actual knowledge of [the

officer’s] improper behavior on its premises against [Plaintiff]

and other juveniles.”    Id. ¶ 18.

                                DISCUSSION

     It is undisputed for purposes of the present motion that the

Department and the MYDC are agencies of the state of Georgia.        It

is also well established that Plaintiff’s claim against Niles in

his official capacity is considered a claim against the Department

and that Plaintiff’s claim against Menefee in his official capacity

is considered a claim against MYDC.     See Busby v. City of Orlando,

931 F.2d 764, 776 (11th Cir. 1991)(per curiam)(noting that a § 1983

suit against an officer in his or her official capacity is “another

way of pleading an action against an entity of which an officer is

an agent” (quoting Kentucky v. Graham, 473 U.S. 159, 165 (1985))).

The issue to be decided is whether the Department and the MYDC are

“arms of the state” for Eleventh Amendment purposes.




                                    3
       The Eleventh Amendment “bars suits brought in federal court

when the State itself is sued [or] when an ‘arm of the State’ is

sued” unless the state voluntarily waives its Eleventh Amendment

immunity or Congress clearly abrogates it.        Manders v. Lee, 338

F.3d 1304, 1308 (11th Cir. 2003)(en banc); Cross v. Alabama, 49

F.3d 1490, 1502 (11th Cir. 1995).          Congress did not abrogate

Eleventh Amendment immunity in § 1983 cases, Quern v. Jordan, 440

U.S. 332, 345 (1979), and Georgia has not voluntarily waived its

immunity.    See Ga. Const. art. 1, § II, ¶ IX(f)(“No waiver of

sovereign immunity under this Paragraph shall be construed as a

waiver of any immunity provided to the state or its Departments,

agencies,    officers,    or   employees    by    the   United    States

Constitution.”).1    Therefore, if the Department and the MYDC are

considered the state or “arms of the state,” they are immune from

Plaintiff’s § 1983 claims.2

     The Court finds that, under Georgia law, the Department is an

arm of the state with regard to the detention of youth offenders.



1 Because Plaintiff only seeks money damages, the exception to Eleventh
Amendment immunity for certain claims seeking prospective relief does
not apply.
2 “Whether a defendant is an ‘arm of the State’ must be assessed in light

of the particular function in which the defendant was engaged when taking
the actions out of which liability is asserted to arise,” and state law
guides this determination. Manders, 338 F.3d at 1308. The “Court uses
four factors to determine whether an entity is an ‘arm of the State’ in
carrying out a particular function: (1) how state law defines the entity;
(2) what degree of control the State maintains over the entity; (3) where
the entity derives its funds; and (4) who is responsible for judgments
against the entity.” Id. at 1309.


                                   4
See Willis v. Ga. Dept. of Juvenile Justice, No. 7:05-CV-59 (HL),

2007 WL 2782509, at *4-*5 (M.D. Ga. Sept. 21, 2007)(reaching this

conclusion by thoroughly analyzing Georgia law).                   The MYDC is a

juvenile detention facility that is under the jurisdiction of the

Department     so    it,    too,     is       an     arm      of      the      state.

O.C.G.A. § 49-4A-5(a)(“[J]urisdiction                    over . . .          juvenile

detention    facilities    is   vested      in     the    [D]epartment.”);        see

Lovelace v. Dekalb Cent. Prob., 144 F. App’x 793, 794 n.1 (11th

Cir. 2005)(per curiam)(finding that claims against the Dekalb

County   Central    Probation   were       barred    by     Eleventh        Amendment

immunity because it was “part of the Department of Corrections”

which was a state entity).         Therefore, the Department, the MYDC,

and Niles and Menefee in their official capacities are entitled to

Eleventh    Amendment   immunity.          Accordingly,       these    Defendants’

motion to dismiss is granted.3

                    DEFENDANT HILL’S MOTION FOR STAY

     Defendant Hill seeks to stay these proceedings while she

remains under threat of criminal prosecution for the actions giving


3
  In Plaintiff’s brief in opposition to the motion to dismiss, Plaintiff
expressed a desire to amend the complaint to bring § 1983 individual
capacity claims against Niles, Menefee, and unknown correctional
officers and also to assert state law claims. That is not the way to
seek leave to amend. Newton v. Duke Energy Fla., LLC, 895 F.3d 1270,
1277 (11th Cir. 2018)(“[W]here a request for leave to file an amended
complaint simply is imbedded within an opposition memorandum, the issue
has not been raised properly.” (quoting Cita Tr. Co. AG v. Fifth Third
Bank, 879 F.3d 1151, 1157 (11th Cir. 2018))). If Plaintiff wishes to
amend the complaint, Plaintiff shall do so by following the applicable
rules.


                                       5
rise to this civil action.     The Court finds that a temporary stay

is appropriate but that the stay shall not be indefinite and shall

not apply to all pretrial proceedings.         Counsel for the parties

shall present a proposed joint scheduling order by April 19, 2019

that   provides   deadlines   for   pretrial   matters   that   will   not

prejudice Defendant Hill’s rights in a criminal proceeding.4           The

proposed scheduling order should also include a termination date

for any stay with the requirement that if Defendant Hill maintains

that the stay should be continued after that date that she must

file a motion to continue the stay.

                              CONCLUSION

       For the above reasons, the motion to dismiss the Complaint as

to the Department, the MYDC, Niles, and Menefee (ECF No. 5) is

granted.     Plaintiff’s   claims    against   Defendant   Hill   in   her

individual capacity remain pending.      Any motion for leave to amend

the complaint shall be filed within fourteen days of today’s order.

Defendant Hill’s Motion to Stay (ECF No. 12) is granted to the




4
  Balancing the rights of the parties in this action, the Court finds
that this action should not come to a complete stop simply because
Defendant Hill may be facing criminal charges. For example, the Court
knows of no reason why Plaintiff could not file a motion for leave to
amend her complaint, thus allowing those issues to be decided
expeditiously.   It would also appear that certain discovery could be
conducted that would not prejudice any of Defendant Hill’s rights in any
criminal proceeding. The Court intends for the pretrial proceedings in
this action to proceed to the extent that they do not unduly prejudice
Defendant Hill’s rights in a criminal proceeding.


                                    6
extent described in this Order. The parties shall file their joint

proposed scheduling order by April 19, 2019.



     IT IS SO ORDERED, this 25th day of March, 2019.

                                    S/Clay D. Land
                                    CLAY D. LAND
                                    CHIEF U.S. DISTRICT COURT JUDGE
                                    MIDDLE DISTRICT OF GEORGIA




                                7
